Citation Nr: 1812549	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  13-12 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for plantar fasciitis prior to February 23, 2017, and in excess of 50 percent thereafter.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and her sister


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from February 1976 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  In December 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  

In July 2016 the Board remanded the issue on appeal for evidentiary development.  The Board finds there is compliance with the remand. 

While the claim was in remand status, the RO increased the disability rating to 50 percent, effective February 23, 2017.  The Veteran disagreed with this determination, arguing that the rating should have gone back to 2011.  The Board finds that it has jurisdiction to address it as part of the overall claim for an increase that was already on appeal.  When a claim has been pending on appeal for several years, such as this one, the question of when such symptoms were factually shown warranting a higher rating is also before the Board.  See, e.g., Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings).  


FINDINGS OF FACT

1.  For the period prior to February 23, 2017, the Veteran's bilateral plantar fasciitis was manifested by subjective complaints of pain, swelling, and an inability to stand for long periods of time.

2.  For the period since February 23, 2017, the Veteran's bilateral plantar fasciitis equated to no more than extreme tenderness and symptoms not improved by orthopedic shoes or appliance.   

CONCLUSIONS OF LAW

1.  For the period prior to February 23, 2017, the criteria for an initial 10 percent disability rating for plantar fasciitis were met, but no higher.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2017).

2.  For the period since February 23, 2017, the criteria for a disability rating greater than 50 percent for plantar fasciitis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor her representative has raised any specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In December 2015, the Veteran had a hearing before the undersigned Veterans Law Judge in which she provided testimony and argument on the issue currently on appeal.  Neither the Veteran, nor her representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked. 

The Veteran is seeking a compensable rating for her bilateral plantar fasciitis prior to February 23, 2017, and in excess of 50 percent thereafter.  She alleges her bilateral plantar fasciitis results in pain, inability to stand for extended periods of time and swelling.  Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2017).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

In this case, the Veteran's bilateral plantar fasciitis has been assigned a noncompensable rating prior to February 23, 2017, and a 50 percent thereafter under Diagnostic Code 5276, as analogous to flat foot.  The regulations relevant to this appeal can be found at 38 C.F.R. §4.71a and were provided to the Veteran in the April 2013 statement of the case and will not be repeated here.  

Based on the evidence of record and affording the Veteran the benefit of the doubt, the Board finds the Veteran's symptoms warrant a 10 percent rating under Diagnostic Code 5276 for the period prior to February 23, 2017.  Indeed, the Veteran has continuously reported pain, swelling, and an inability to stand for extended periods of time.  VA treatment records corroborate her complaints.  At the time of her hearing, she submitted photographs showing clearly visible swelling.

The Board finds a rating in excess of 10 percent was not warranted, however.  Although, the November 2011 VA examiner acknowledged the Veteran wore an ankle brace regularly, the examiner also found no evidence of bilateral weak foot, functional impairment such that no effective function remained other than that which would be equally served by amputation with prosthesis, or any other pertinent physical findings, complications, conditions, signs and/or symptoms related to her plantar fasciitis.  Moreover, the examiner found her plantar fasciitis did not impact her ability to work.  The Board acknowledges the Veteran's report in May 2013 of continuous pain and limitation of function with no relief; however, a May 2011 VA treatment record revealed she stated her swelling improved when she was off her feet over night, a December 2011VA treatment record notes the Veteran wore shoes with small heels and reported edema was variable and she had no pain today and an October 2016 VA treatment record notes she did not use ambulatory aids.  Furthermore, there is no indication of callouses, or symptoms comparable to extreme tenderness of plantar surfaces on either foot, objective evidence of marked deformity or marked pronation on either foot, marked inward displacement or severe spasm of the Achilles tendon on manipulation or inward bowing of the Achilles tendon of either foot.  Much of the VA treatment records concern her complaints of right ankle pain, which is not service-connected.

The Board has reviewed the remaining diagnostic codes relating to foot disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277-5284 (2017).  The medical evidence of record does not reflect that the Veteran has a bilateral weak foot, claw foot (pes cavus), anterior metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones.  As such, Diagnostic Codes 5277 to 5283 are inapplicable in this case.  

The Board has also considered whether the Veteran's disability could receive a higher evaluation if rated under Diagnostic Code 5284, as opposed to being rated under Diagnostic Code 5276, or whether two evaluations could be assigned under Diagnostic Codes 5276 and 5284.  Under Diagnostic Code 5284, a 10 percent evaluation is available for a moderate foot injury, a 20 percent evaluation is available for a moderately severe foot injury, and 30 percent evaluation is available for a severe foot injury.

As for a higher rating under Diagnostic Code 5284, as opposed to being rated under Diagnostic Code 5276, the Board finds the medical evidence does not reflect that the Veteran's service-connected disability is moderately severe or severe in nature, such that it would be more advantageous to evaluate her under that code.  Specifically, the Veteran has reported pain, swelling, and the inability to stand for long periods.  However, the examination of her feet in November 2011 revealed no tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy or disturbed circulation.  Also there was no functional limitation at that time.  Therefore, while the Board recognizes the Veteran's complaints of pain and the inability to stand for long periods of time, the Board does not find that these complaints reflect a disability that is more than moderate in severity.  As such, the Board finds that an increased evaluation is not warranted under Diagnostic Code 5284 for the Veteran's service-connected disability.  

With regard to assigning a higher disability rating based on functional loss, the Board acknowledges the Veteran's complaints of foot pain.  However, it appears that the Veteran's primary functional loss pertaining to this disability is the inability to stand for long periods of time.  As the Veteran is herein granted a 10 percent evaluation for moderate symptoms under Diagnostic Code 5276 for the period prior to February 23, 2017, the Board finds that the evaluation being assigned will contemplate this functional loss.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The Board notes the Veteran argues the 50 percent rating should have been retroactive to 2011 because she "could barely walk" at that time and the doctor ignored her complaints of pain.  This is not in accordance with the evidence, as there was no indication in 2011 of impaired ability to walk due to plantar fasciitis.  The medical evidence does, however, show numerous notations of antalgic gait in connection with a right ankle problem that is not a service-connected disability.  See, e.g., November 2016 VA orthopedic consult.  While the Veteran believes those symptoms and the right ankle issues are due to service, she did not perfect an appeal on this issue following the August 2017 statement of the case, so the RO's denial became final. 

For the period since February 23, 2017, the Veteran is in receipt of a 50 percent rating under Diagnostic Code 5276, which constitutes the maximum scheduler rating under that Diagnostic Code.  A schedular rating in excess of 50 percent for bilateral foot disability is not available under any other Diagnostic Code for the feet as that is the highest scheduler rating available.  38 C.F.R. § 4.71a (2017).  There is no other applicable code that would provide a higher rating.  Accordingly, the Board finds that the preponderance of the evidence is against a rating in excess of 50 percent for plantar fasciitis since February 23, 2017.

In summary, the Board concludes that the Veteran's bilateral plantar fasciitis warranted a 10 percent rating prior to February 23, 2017; however, a rating in excess of 50 percent since February 23, 2017, is not warranted.  As the preponderance of the evidence is against assignment of any higher ratings for any time period, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial 10 percent disability rating, and no greater, for plantar fasciitis for the period prior to February 23, 2017, is granted, subject to the laws and regulations governing monetary awards.

Entitlement to an initial disability rating in excess of 50 percent for plantar fasciitis for the period since February 23, 2017, is denied.  


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


